UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA                       :

               v.                              :     20 Mag. 9448

DAVID KAUFMAN,                                 :
 a/k/a “David Khalifa,”
 a/k/a “John Morray,”                          :
 a/k/a “Big Man,”
                                               :
                       Defendant.



       Upon the application of the United States, by the Acting United States Attorney for the

Southern District of New York, Audrey Strauss, by Assistant United States Jane Kim:

       It is found that Complaint No. 20 Mag. 9448 (the “Complaint”) in the above-captioned

action is currently sealed and the United States Attorney=s Office has applied to have the

Complaint unsealed, it is therefore,

       ORDERED that the Complaint in the above-captioned action be unsealed and remain

unsealed pending further order of the Court.

Dated: New York, New York
       September ___,
                  8 2020


                                                     ___________________________________
                                                     HONORABLE PAUL E. DAVISON
                                                     UNITED STATES MAGISTRATE JUDGE
                                                     SOUTHERN DISTRICT OF NEW YORK
